Notice of Pre-AIA  or AIA  Status
.1.		The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Application, Amendments and/or Claims
2.		The amendment of 9/16/2021 has been entered in full. Claims 41 and 44-46 are amended. Claims 29-30 and 41-46 are currently pending.	
3.		Claims 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply dated 16 June 2020.
4.		Claims 41-46, drawn to a method of identifying a modulator of pain, are being considered for examination in the instant application. 

Withdrawn Objections/Rejections
5.		Upon consideration of appropriate amendment of the claims and specification, the objections are withdrawn.
6.		Upon consideration of amendment of claim 41 to recite “terminally differentiated”, immortalized dorsal root ganglion neuronal cell, the rejections under 35 USC 103 are withdrawn.

New Rejections – necessitated by current amendment
Claim Rejections - 35 USC § 112 – Scope of enablement
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


9.  		Claims 41-46 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of identifying a modulator of pain by contacting an immortalized 50B11 DRG neuronal cell line (not terminally differentiated) OR sensory neurons differentiated from immortalized DRG neuronal cell line, does not reasonably provide enablement for the method using terminally differentiated and immortalized DRG neurons, as instantly claimed. In other words, the specification is not enabled for the claimed method using neurons, which are both terminally differentiated and are immortalized. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
10.		The claims are directed to a method of identifying a pain modulator comprising contacting a terminally differentiated immortalized dorsal root ganglion neuronal cell (DRG) with a candidate modulator, and determining if said modulator binds to or modulates the DRG cell (claim 41); wherein the DRG cell expresses nociceptive markers (claim 42), and other markers as in claim 43; the immortalized DRG cell comprises an oncogene and human telomerase reverse transcriptase protein (hTERT) (claim 44), and the oncogene selected from those in claim 45. Claim 46 recites that the immortalized DRG cell comprises SV40 large T-antigen and hTERT.
11.		The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims. In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
terminally differentiated immortalized DRG neuronal cell with a candidate modulator (emphasis added). Considerable trial and error would be required to derive at the screening method as instantly claimed.
13.		A relevant post-dated review literature teaches the available DRG derived cell lines, their sensory and nociceptive properties, and “morphological features related to differentiation and neurite outgrowth” (Haberberger et al, (Front Cellular Neurosc, Review 14: 1-21, June 2020) -  Abstract; Introduction, last para). Haberberger et al teach that the 50B11 cell line is generated 
14.		In view of the lack of teachings in the relevant art, the total absence of working examples for using a terminally differentiated immortalized DRG neuronal cell for the screening assay as instantly claimed, the instant specification is not found to be enabled to the full scope of the claimed method. It would require undue experimentation and making a substantial inventive contribution for the skilled artisan to discover how to use the full scope of Applicant's invention. 
15.		Due to the large quantity of experimentation necessary to achieve identifying a pain modulator using a terminally differentiated immortalized DRG neuron as instantly claimed; the lack of direction/guidance presented in the specification regarding the same; the complex nature of the invention; the acknowledged difficulty and unpredictability in generating terminally differentiated immortalized neurons; and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.	

Claim Rejections - 35 USC § 112 – Written description.

16.		Claims 41-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
17.		Claim 41, is directed to a method of identifying a modulator of pain by contacting a: “terminally differentiated, immortalized dorsal root ganglion neuronal cell with a candidate modulator”. (Emphasis added).
terminally differentiated and immortalized in the claimed method. The instant specification exemplifies the use of DRG neuronal cell line 50B11 for immortalization and differentiation to sensory neurons, wherein the differentiated cells are used for functional assays and drug screening (see pages 17-21). Since the 50B11 cell line is capable of bi-potential differentiation (pages 17-18, para spanning pages 22 and 23 of instant specification), this cell line is immortalized but not terminally differentiated. The specification does not teach the use of terminally differentiated sensory neurons that are also immortalized, for identifying a pain modulator, as instantly claimed. This is neither expressly asserted, nor does this flow naturally from the specification. Applicant is required to cancel the new matter in the response to this Office Action. Alternatively, applicant is invited to provide sufficient written support for the “limitation” indicated above. See MPEP 714.02 and 2163.06.

Conclusion

19.	No claims are allowed. 
20.			Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
21.		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
22.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.

	24.		Information regarding the status of an application may be obtained from 
	the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
20 January 2022


/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644